Exhibit 10.3


Digirad Corporation
1048 Industrial Court
Suwanee, GA 30024

October 25, 2018
David Noble
60 Tomac Avenue
Old Greenwich, CT 06870


Dear David:
In consideration of your services to Digirad Corporation, a Delaware corporation
(the “Company”), the Company will, to the extent provided herein, indemnify you
and hold you harmless from and against any and all “Losses” (as defined below)
that you may incur by reason of your election or service as a director, officer,
employee, agent, fiduciary or representative of the Company or any “Related
Entity” (as defined below) to the fullest extent permitted by law. The Board of
Directors of the Company has determined that it is in the best interest of the
Company and that it is reasonably prudent and necessary for the Company to
contractually obligate itself to indemnify you and to advance expenses on your
behalf in order to induce you to serve or to continue to serve the Company.
1.Certain Definitions.
(a)    “Costs and Expenses” means attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding. Costs and Expenses shall include such fees, expenses and costs
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent.
(b)    “DGCL” means the General Corporation Law of the State of Delaware.
(c)    “Losses” means all liabilities, Costs and Expenses, amounts of judgments,
fines, penalties or excise taxes (or other amounts assessed, surcharged or
levied under the Employee Retirement Income Security Act of 1974, as amended)
and amounts paid in settlement of or incurred in defense of or otherwise in
connection with any Proceeding, and appeals in which you may become involved, as
a party or otherwise, by reason of acts or omissions in your capacity as and
while serving as a director, officer, employee, agent, fiduciary or
representative of the Company or any Related Entity.
(d)    “Proceeding” means any threatened, pending or completed action, suit,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought in the right of the Company or otherwise and whether
of a civil, criminal, administrative or investigative nature, including without
limitation any such proceeding pending as of the date of this agreement, in
which you were, are or will be involved as a party or otherwise by reason of the
fact that you are or were a director and/or officer of the Company, by reason of
any action taken by you or of any action on your part while acting as director
and/or of the Company, or by reason of the fact that you are or were serving as
a director, trustee, general partner, managing member, officer, employee, agent
or fiduciary of any Related Entity, in each case whether or not serving in such




1

--------------------------------------------------------------------------------




capacity at the time any Cost and Expense, judgment, fine or amount paid in
settlement is incurred for which indemnification, reimbursement, or advancement
of Costs and Expenses can be provided under this agreement.
(e)    “Related Entity” means any corporation, partnership, joint venture, trust
or other entity or enterprise in which the Company is in any way interested, or
in or as to which you are serving at the Company’s request or on its behalf, as
a director, officer, employee, agent, fiduciary or representative including, but
not limited to, any employee benefit plan or any corporation of which the
Company or any Related Entity is, directly or indirectly, a stockholder or
creditor.
2.    Costs and Expenses. Costs and Expenses shall be paid promptly by the
Company as they are incurred or, at your request, shall be advanced on your
behalf against delivery of invoices therefor (prior to an ultimate determination
as to whether you are entitled to be indemnified by the Company on account
thereof); provided, however, that if it shall ultimately be determined by final
decision of a court of law or equity that you are not entitled to be indemnified
on account of any Costs or Expenses for which you have theretofore received
payment or reimbursement, you shall promptly repay such amount to the Company.
All such payments and advances made on your behalf shall be unsecured and
interest-free and shall be made without regard to (i) your ability to repay any
such advances, and (ii) your ultimate entitlement to indemnification under any
provision of this agreement. You shall qualify for advancement solely upon
execution and delivery to the Company of an undertaking to repay any such
advance to the extent and only to the extent that it is ultimately determined as
provided herein that you are not entitled to be indemnified by the Company.
3.    Indemnification Obligation.
(a)    The Company shall indemnify you and hold you harmless from and against
any and all Losses that you may incur if you are a party to or threatened to be
made a party to or otherwise involved in any Proceeding (other than a Proceeding
by or in the right of the Company to procure a judgment in its favor), unless it
is determined as provided in Section 5 hereof that you did not act in good faith
and for a purpose that you reasonably believed to be in, or, in the case of
service to a Related Entity, a purpose that you reasonably believed not opposed
to, the best interests of the Company and, in the case of a criminal Proceeding,
in addition, that you had reasonable cause to believe that your conduct was
unlawful.
(b)    The Company shall indemnify you and hold you harmless from and against
any and all Losses that you may incur if you are a party to or threatened to be
made a party to any proceeding or action by or in the right of the Company to
procure a judgment in its favor, unless it is determined as provided in Section
5 hereof that you did not act in good faith and for a purpose that you
reasonably believed to be in, or, in the case of service to a Related Entity, a
purpose that you reasonably believed not opposed to, the best interests of the
Company, except that no indemnification for Losses shall be made under this
Section 3(b) in respect of any claim, issue or matter as to which you shall have
been adjudged to be liable to the Company unless and only to the extent a court
of law or equity in which such Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, you are fairly and reasonably entitled to indemnity
for such expenses as such court shall deem proper.
4.    Exclusions. Anything hereinabove to the contrary notwithstanding, “Losses”
shall not include, and you shall not be entitled to indemnification under this
agreement on account of (i) amounts payable by you to the Company or any Related
Entity in satisfaction of any judgment or settlement in the Company’s or such
Related Entity’s favor (except amounts for which you shall be entitled to
indemnification




2

--------------------------------------------------------------------------------




pursuant to Section 3 hereof), (ii) amounts payable on account of profits
realized by you in the purchase or sale of securities of the Company or any
Related Entity within the meaning of Section 16(b) of the Securities Exchange
Act of 1934, as amended; (iii) Losses in connection with which you are not
entitled to indemnification as a matter of law or public policy; or (iv) Losses
to the extent you are indemnified by the Company otherwise than pursuant to this
agreement, including any Losses for which payment is made to you under an
insurance policy. Anything in this agreement to the contrary notwithstanding,
you shall not be entitled to indemnification or advancement of Costs and
Expenses hereunder in connection with any claim initiated by you, unless (x) the
Company has joined in or the Company’s Board of Directors has authorized or
consented to any such claim, or (y) the claim is one to enforce your rights
under this agreement.
5.    Certain Determinations. The determination on behalf of the Company that
you are not entitled to be indemnified for Losses hereunder by reason of the
provisions of Section 3 or clause (iii) of Section 4 hereof may be made either
by (a) a majority vote of directors who are not parties to such action, suit or
proceeding, even through less than a quorum, (b) by a committee of such
directors designated by majority vote of such directors, even though less than a
quorum, (c) if there are no such directors, or if such directors so direct, by
independent legal counsel (who may be the outside counsel regularly employed by
the Company) in a written opinion, or (d) the stockholders of the Company, as
the Company’s Board of Directors shall determine. Notwithstanding such
determination, the right to indemnification or advances of Costs and Expenses as
provided in this agreement shall be enforceable by you in a court of law or
equity. The Company hereby consents to service of process and to appear in any
such proceeding. Absent such litigation, any determination on behalf of the
Company as to whether or not you are entitled to be indemnified for Losses
hereunder shall be conclusive and binding on you and the Company. The burden of
proving that indemnification is not appropriate shall be on the Company. Neither
the failure of the Company (including its Board of Directors or independent
legal counsel) to have made a determination prior to the commencement of such
action that indemnification is proper in the circumstances because you have met
the applicable standard of conduct, nor an actual determination by the Company
(including its Board of Directors or independent legal counsel) that you have
not met such applicable standard of conduct shall be a defense to the action or
create a presumption that you have not met the applicable standard of conduct.
Costs and Expenses incurred by you in connection with successfully establishing
your right to indemnification, in whole or in part, in any such action shall
also be indemnified by the Company.
6.    Indemnification Procedure. You shall give prompt notice to the Company of
any claim with respect to which you seek indemnification and, unless a conflict
of interest shall exist between you and the Company with respect to such claim,
you will permit the Company to assume the defense of such claim with counsel of
its choice. In addition, you shall give the Company such information and
cooperation as it may reasonably require and as shall be within your power. Upon
the Company’s election to assume the defense, the Company will not be liable to
you under this agreement for any Costs and Expenses of separate counsel
subsequently employed by you with respect to the same claim; provided that you
shall have the right to employ separate counsel in any such claim at your sole
expense. Whether or not such defense is assumed by the Company, the Company will
not be subject to any liability for any settlement made without its written
consent. The Company shall be permitted to settle any action, provided that the
Company will not consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to you of a release from all liability with respect to
such claim or litigation. If the Company is not entitled to, or does not elect
to, assume the defense of a claim, the Company will not be obligated to pay the
fees and expenses of more than one counsel for you and any other directors,
officers or employees of the Company who are indemnified pursuant to similar
indemnity agreements with respect to such claim, unless a conflict of interest
shall exist between an indemnified party and any other of such indemnified
parties with respect to such claim, in which event the Company will be obligated
to pay




3

--------------------------------------------------------------------------------




the fees and expenses of an additional counsel for each indemnified party or
group of indemnified parties with whom a conflict of interest exists.
7.    Additional Provisions Relating to Indemnification.
(a)    Termination of any Proceeding by judgment, order, settlement or
conviction, upon a plea of nolo contendere or its equivalent shall not, of
itself, create any presumption that you did not act in good faith and in a
manner that you reasonably believed to be in or not opposed to the best
interests of the Company or a Related Entity and, with respect to any criminal
Proceeding, had reasonable cause to believe that your conduct was unlawful.
(b)    The Company’s obligation to indemnify you under this agreement is in
addition to any other rights to which you may otherwise be entitled by operation
of law, vote of the Company’s stockholders or directors or otherwise and will be
available to you whether or not the claim asserted against you is based upon
matters that occurred before the date of this agreement.
(c)    This agreement supersedes any prior indemnification agreement between you
and the Company and any such other agreement is deemed terminated.
(d)    If you are entitled under this agreement or otherwise to indemnification
by the Company for some or a portion of the Losses actually and reasonably
incurred by you but not, however, for the total amount thereof, the Company
shall nevertheless indemnify you for the portion of the Losses to which you are
entitled.
(e)    This agreement shall be effective as of the date set forth on the first
page hereof and shall apply to your acts or omissions that occurred prior to
such date if you were a director and/or officer of the Company, or were serving
at the request of the Company as a director, officer, employee, agent, fiduciary
or representative of a Related Entity at the time such act or omission occurred.
(f)    For purposes of any determination of good faith, you shall be deemed to
have acted in good faith if your action or failure to act is based on the
records or books of account of the Company, including financial statements, or
on information supplied to you by the officers of the Company and/or the Related
Entity in the course of their duties, or on the advice of legal counsel for the
Company and/or the Related Entity or on information or records given or reports
made to the Company and/or the Related Entity or by an independent certified
public accountant or by an appraiser or other expert selected by the Company
and/or the Related Entity. The provisions of this Section 7(f) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
you may be deemed or be found to have met the applicable standard of conduct set
forth in this agreement.
(g)    The knowledge and/or actions, or failure to act, of any other director,
officer, partner, managing member, agent, employee or trustee of the Company
and/or Related Entity shall not be imputed to you for purposes of determining
your right to indemnification under this agreement.
8.    D&O Insurance. The Company shall, so long as you shall serve as a
director, officer, employee, agent, fiduciary or representative of the Company
or any Related Entity and thereafter so long as you shall be subject to any
possible claim or threatened, pending or completed Proceeding by reason of your
service as a director, officer, employee, agent, fiduciary or representative of
the Company or any Related Entity, purchase and maintain in effect for your
benefit valid, binding and enforceable policies of directors and officers
liability insurance (“D & O Insurance”), covering substantially all Losses to
the extent permitted by law and public policy; provided, however, that the
Company shall not be required to maintain in effect




4

--------------------------------------------------------------------------------




D & O Insurance if such insurance is not reasonably available or if, in the
reasonable business judgment of the directors of the Company, either (i) the
premium cost for such insurance is substantially disproportionate to the amount
of coverage or (ii) the coverage provided by such insurance is so limited by
exclusions that there is insufficient benefit from such insurance.
9.    Intention of the Parties. It is the intention of the parties to this
agreement to provide for indemnification in all cases and under all
circumstances where to do so would not violate applicable law (to the fullest
extent permitted by law and notwithstanding any limitations permitted, but not
required by statute) and the provisions of this agreement shall be interpreted
and construed consistent with that intention. The meaning of the phrase “to the
fullest extent permitted by law” in the introductory paragraph and in the
preceding sentence shall include, but not be limited to: (i) to the fullest
extent permitted by the provision of the DGCL that authorizes or contemplates
additional indemnification by agreement, or the corresponding provision of any
amendment to or replacement of the DGCL; and (ii) to the fullest extent
authorized or permitted by any amendments to or replacements of the DGCL adopted
after the date of this agreement that increase the extent to which a corporation
may indemnify its officers and directors. Nonetheless, if any provision of this
agreement or any indemnification made under this agreement shall for any reason
be determined by a court of law or equity to be invalid, unlawful or
unenforceable under current or future laws, such provision shall be fully
severable and, the remaining provisions of this agreement shall not otherwise be
affected thereby, but shall remain in full force and effect and, to the fullest
extent possible, shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable.
10.    Governing Law. This agreement shall be governed by and interpreted and
construed in accordance with the laws of the State of Delaware, except that body
of law relating to choice of law.
11.    Equitable Remedies. The parties hereto recognize that in the event of
violation of this agreement by the Company, you may not have an adequate remedy
at law. In the event of any such violation, you shall be entitled at your
election to institute proceedings, at law or in equity, to obtain damages, to
enforce specific performance, to enjoin such violation or to obtain any relief
or any combination of the foregoing as you may elect to pursue.
12.    Amendment and Waiver. No amendment, modification, termination or
cancellation of this agreement shall be effective unless in writing signed by
both the Company and you. No waiver of any of the provisions of this agreement
shall be deemed or shall constitute a waiver of any other provisions of this
agreement or constitute a continuing waiver.
13.    Survival. The obligation of the Company hereunder to indemnify you with
respect to Losses that you may incur by reason of your service as a director,
officer, employee, agent, fiduciary or representative of the Company or a
Related Entity shall survive the termination of your service in such capacities
and shall inure to the benefit of your heirs, executors and administrators.
14.    Counterparts. This agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.




5

--------------------------------------------------------------------------------




Your signature below will evidence your agreement and acceptance with respect to
the foregoing.
 
Very truly yours,
 
 
 
DIGIRAD CORPORATION
 
 
 
 
 
 
 
By:
/s/ Matthew G. Molchan
 
 
Name: Matthew G. Molchan
Title: President and Chief Executive Officer
 
 
 
 
 
 
AGREED TO AND ACCEPTED:
 
 
 
 
 
 
 
 
 
 
 
/s/ David Noble
 
 
David Noble
 
 







6